Citation Nr: 0838670	
Decision Date: 11/07/08    Archive Date: 11/18/08

DOCKET NO.  04-41 885A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran, veteran's wife


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel


INTRODUCTION

The veteran served on active military duty from December 1968 
to July 1971.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Chicago, Illinois, Regional Office (RO) of the Department of 
Veterans Affairs (VA) and Board remand.


FINDING OF FACT

The evidence of record demonstrates that post traumatic 
stress disorder (PTSD) is not related to active service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 4.125 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim for entitlement to 
service connection, VA has met all statutory and regulatory 
notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2008).  Prior to initial adjudication of the veteran's 
claim, a February 2003 letter satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Although the letter did not notify the veteran of the 
assignment of effective dates or disability evaluations, 
there is no prejudice to the veteran because service 
connection is denied, thus rendering moot any issues 
regarding the assignment of evaluations or effective dates.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Further, the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 
2007); Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 
2007) (holding that although notice errors are presumed 
prejudicial, reversal is not required if VA can demonstrate 
that the error did not affect the essential fairness of the 
adjudication).   

The veteran's service medical and personnel records, VA 
medical records, and VA examination reports have been 
obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is 
no indication in the record that additional evidence relevant 
to the issues decided herein is available and not part of the 
claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  As there is no indication that any failure on the 
part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 542-43 (2006); see also 
Dingess/Hartman, 19 Vet. App. 473.

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Service connection for PTSD requires:  (1) medical evidence 
establishing a diagnosis of the disorder; (2) credible 
supporting evidence that the claimed inservice stressor 
occurred; and, (3) a link established by medical evidence, 
between current symptoms and an inservice stressor.  38 
C.F.R. § 3.304(f).  The PTSD diagnosis must be made in 
accordance with the criteria of Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV).  38 C.F.R. § 4.125(a).

The evidence necessary to establish the incurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD varies depending on whether or 
not the veteran was "engaged in combat with the enemy."  
Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  If it is 
determined through military citation or other supportive 
evidence that a veteran engaged in combat with the enemy, and 
the claimed stressors are related to combat, the veteran's 
lay testimony regarding the reported stressors must be 
accepted as conclusive evidence as to their actual occurrence 
and no further development or corroborative evidence will be 
necessary, provided that the testimony is not contradicted by 
service records, and "consistent with the circumstances, 
conditions, or hardships of such service."  38 U.S.C.A. 
§ 1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f); see also 
Doran v. Brown, 6 Vet. App. 283, 289 (1994).

But if the veteran did not engage in combat with the enemy, 
or if the claimed stressors are not related to combat, then 
the veteran's testimony alone is not sufficient to establish 
the occurrence of the claimed stressors, and that testimony 
must be corroborated by credible supporting evidence.  Cohen 
v. Brown, 10 Vet. App. 128, 147 (1997).  Accordingly, service 
records or other corroborative evidence must substantiate or 
verify the veteran's testimony or statements as to the 
occurrence of the claimed stressor.  See West (Carlton) v. 
Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).  The veteran's presence with a unit that 
was present when enemy attacks occurred strongly suggests 
that he was exposed to such attacks.  Pentecost v. Principi, 
16 Vet. App. 124, 128-29 (2002).  A stressor need not be 
corroborated in every detail.  Suozzi v. Brown, 10 Vet. App. 
307, 311 (1997).  But evidence of participation in an 
"operation" or "campaign" does not, by itself, establish 
that a veteran engaged in combat, because such participation 
encompasses both combat and non-combat activities.  
VAOPGCPREC 12-99; 65 Fed. Reg. 6257 (2000).  Additionally, a 
medical opinion diagnosing PTSD does not suffice to verify 
the occurrence of the claimed inservice stressors.  Cohen, 10 
Vet. App. at 142.

The veteran's service personnel records indicated that he 
served in Vietnam from June 1970 through July 1971.  From 
June 1970 to October 1970, he was with the 6th Psychological 
Operations Battalion and his military occupational specialty 
(MOS) was Illustrator.  From October 1970 to April 1971, he 
was with the 10th Psychological Operations Battalion and his 
MOS was Illustrator and then Repair Parts Specialist.  From 
April 1971 to July 1971, he was in the Headquarters and 
Headquarters Company, 4th Psychological Operations Group, and 
his MOS was Repair Parts Specialist.  The veteran received 
the following medals:  National Defense Service Medal, 
Vietnam Service Medal, Republic of Vietnam Campaign Medal 
with 60 device, one Overseas Bar, Good Conduct Medal, and 
Army Commendation Medal.

In a March 2003 lay statement, at the March 2003 VA PTSD 
examination, and at the October 2008 Board hearing, the 
veteran reported the following stressors:  1) that a fellow 
soldier died due to a mosquito bite in 1970 near Saigon; 2) 
that his dog was shot by a fellow soldier in 1970 at Bien Hoa 
Air Base; 3) a 1970 rocket attack at Bien Hoa Air Base; 4) 
repeatedly being threatened by a dangerous snake in 1971 at 
Can Tho; 5) ambushes in the jungle; 6) a number of his 
buddies were killed; and 7) that he had to report other 
soldiers doing drugs.  

In a November 2004 memorandum, the U.S. Armed Service Center 
for Unit Records Research (CURR) (now the U.S. Army and Joint 
Services Records Research Center or JSRRC) confirmed that the 
veteran was with the 6th Battalion while it was stationed at 
Bien Hoa from July 1970 to October 1970.  JSRRC noted that 
from July 1970 to October 1970 and from April 1971 to July 
1971, there were no attacks at Bien Hoa.  JSRRC also noted 
that the 10th Battalion was stationed in Can Tho, but from 
October 1970 to March 1971, there were no recorded rocket or 
mortar attacks on Can Tho.

The veteran's service treatment records were negative for 
PTSD.  In August 2002, November 2002, and January 2003 VA 
medical records, the assessment was PTSD.  At the March 2003 
VA PTSD examination, the examiner found that the veteran met 
the DSM-IV criteria for PTSD.  The examiner did not state 
upon which stressor the diagnosis was made.  In January 2005, 
July 2005, August 2006, September 2006, and February 2007 
letters, the veteran's treating VA psychologist stated that 
the veteran met the DSM-IV criteria for a PTSD diagnosis, 
noting that he had been exposed to traumatic experiences 
during service.  

The Board finds that the evidence of record does not support 
a finding of service connection for PTSD.  Although there is 
a PTSD diagnosis made in accordance with the DSM-IV criteria, 
the evidence does not demonstrate any inservice stressors.  
38 C.F.R. §§ 3.304(f), 4.125(a).  First, the evidence does 
not demonstrate that the veteran engaged in combat with the 
enemy.  Hayes, 5 Vet. App. at 66.  The veteran was stationed 
with psychological operations battalions, his MOS was 
illustrator and parts repair specialist, and he did not 
receive medals that indicated combat service.  Second, the 
veteran's alleged stressors are not corroborated by 
supporting credible evidence.  Cohen, 10 Vet. App. at 147.  
Most of the veteran's alleged stressors can not be verified 
by JSRRC.  Additionally, JSRRC determined there were no 
attacks on Bien Hoa and Can Tho while the veteran's units 
were stationed there.  The VA medical opinions that diagnosed 
PTSD were based on the veteran's alleged inservice stressors, 
which have not been verified, and the opinions do not verify 
the veteran's alleged inservice stressors.  Cohen, 10 Vet. 
App. at 142.  The evidence, therefore, does not establish an 
inservice stressor.  38 C.F.R. § 3.304(f) (noting that 
service connection for PTSD requires an inservice stressor).  
Accordingly, service connection for PTSD is not warranted.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for PTSD is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


